 

Exhibit 10.1

RSU AWARD AGREEMENT

HBT FINANCIAL, INC. OMNIBUS INCENTIVE PLAN

HBT Financial, Inc. (the “Company”) grants to the Participant named below
(“you”) the number of restricted stock units (“RSUs”) set forth below (the
“Award”), under this RSU Award Agreement (“Agreement”).

 

Governing Plan:

HBT Financial, Inc. Omnibus Incentive Plan

Defined Terms:

As set forth in the Plan, unless otherwise defined in this Agreement

Participant:

[Name]

Grant Date:

[Date]

Number of RSUs:

[]

Definition of RSU:

Each RSU entitles you to receive one Share in the future subject to the terms of
this Agreement

Earning and Payment:

The RSUs will become earned and payable as follows, as long as you do not have a
Separation from Service before the applicable [date/event]:

 

[Date/Event]

RSUs Earned and Payable

 

[_____]

[]

 

 

 

 

 

RSU TERMS

1.         Grant of RSUs.

(a)        The Award is subject to the terms of the Plan. The terms of the Plan
are incorporated into this Agreement by this reference.

(b)        You must accept the terms of this Agreement by returning a signed
copy to the Company within 30 days after the Agreement is presented to you for
review. The Committee may unilaterally cancel and forfeit the Award in its
entirety if you do not accept the terms of this Agreement.

2.         Restrictions.

(a)        You will have no rights or privileges of a Stockholder as to the
Shares underlying the RSUs before settlement under Section 5 below
(“Settlement”), including no right to vote or receive dividends or other
distributions except as set forth under Section 2(a)(iv) below; in addition, the
following terms will apply:

 



 



 

(i)         you will not be entitled to delivery of any Share certificates for
the RSUs until Settlement (if at all), and upon the satisfaction of all other
terms;

(ii)       you may not sell, transfer (other than by will or the laws of descent
and distribution), assign, pledge, or otherwise encumber or dispose of the RSUs
or any rights under the RSUs before Settlement;

(iii)      you will forfeit all of the RSUs and all of your rights under the
RSUs will terminate in their entirety on the terms set forth in Section 4 and
Section 10(j) below; and

(iv)       each RSU will be credited with cash and stock dividends, if any, paid
by the Company in respect of one Share (“Dividend Equivalents”), and any such
Dividend Equivalents will be paid at the same time in the same form as dividends
paid to current Stockholders, as long as you do not incur a Separation from
Service before the applicable dividend payment date.

(b)        Any attempt to dispose of the RSUs or any interest in the RSUs in a
manner contrary to the terms of this Agreement will be void and of no effect.

3.         Restricted Period and Payment. The “Restricted Period” is the period
beginning on the Grant Date and ending on the date the RSUs, or such applicable
portion of the RSUs, are deemed earned and payable under the terms set forth in
the table at the beginning of this Agreement.

4.         Forfeiture. If, during the Restricted Period, (a) you incur a
Separation from Service (for the avoidance of doubt, which does not otherwise
result in the immediate or continued earning and payment of the RSUs), (b) you
materially breach this Agreement, or (c) you fail to meet the tax withholding
obligations described in Section 6 below, all of your rights to the RSUs will
terminate immediately and be forfeited in their entirety.

5.         Settlement of RSUs. Delivery of Shares or other amounts under this
Agreement will be subject to the following:

(a)        The Company will deliver to you one Share for each RSU that has
become earned and payable within 30 days after the end of the applicable
Restricted Period.

(b)        Any issuance of Shares under the Award may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.

(c)        If a certificate for Shares is delivered to you under the Award, the
certificate may bear the following or a similar legend as determined by the
Company:

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms (including forfeiture) of the HBT
Financial, Inc. Omnibus Incentive Plan and an RSU award agreement entered into
between the registered owner and HBT Financial, Inc. Copies of such plan and
agreement are on file in the executive offices of HBT Financial, Inc.

In addition, any stock certificates for Shares will be subject to any
stop-transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations, and other requirements of





2



 

 

the SEC, any securities exchange or similar entity upon which the Shares are
then listed, and any applicable federal or state securities law, and the Company
may cause a legend or legends to be placed on any certificates to make
appropriate reference to these restrictions.

6.         Withholding.

(a)        Regardless of any action the Company may take that is related to any
or all income tax, payroll tax, or other tax-related withholding (“Tax-Related
Items”), the ultimate liability for all Tax-Related Items owed by you is and
will remain your responsibility. The Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items under the Award
and (ii) does not commit to structure the terms of the Award to reduce or
eliminate your liability for Tax-Related Items.

(b)        You will be required to meet any applicable tax withholding
obligation in accordance with the tax withholding terms of Section 14.5 of the
Plan (and any successor terms). The RSUs are intended to be exempt from Section
409A, and this Agreement will be administered and interpreted consistently with
that intent and with the terms of Section 14.16 of the Plan (and any successor
terms).

7.         Adjustment. Upon any event described in Section 4.2 of the Plan (and
any successor sections) occurring after the Grant Date, the adjustment terms of
that section will apply to the Award.

8.         Bound by Plan and Committee Decisions. By accepting the Award, you
acknowledge that you have received a copy of the Plan, have had an opportunity
to review the Plan, and agree to be bound by all of the terms of the Plan. If
there is any conflict between this Agreement and the Plan, the Plan will
control. The authority to manage and control the operation and administration of
this Agreement and the Plan is vested in the Committee. The Committee has all
powers under this Agreement that it has under the Plan. Any interpretation of
this Agreement or the Plan by the Committee and any decision made by the
Committee related to the Agreement or the Plan will be final and binding on all
Persons.

9.         Regulatory and Other Limitations. Notwithstanding anything else in
this Agreement, the Committee may impose conditions, restrictions, and
limitations on the issuance of Shares under the Award unless and until the
Committee determines that the issuance complies with (a) all registration
requirements under the Securities Act, (b) all listing requirements of any
securities exchange or similar entity on which the Shares are listed, (c) all
Company policies and administrative rules, and (d) all applicable laws.

10.       Miscellaneous.

(a)        Notices. Any notice that may be required or permitted under this
Agreement must be in writing and may be delivered personally, by intraoffice
mail, or by electronic mail or via a postal service (postage prepaid) to the
electronic mail or postal address and directed to the person as the receiving
party may designate in writing from time to time.

(b)        Waiver. The waiver by any party to this Agreement of a breach of any
term of the Agreement will not operate or be construed as a waiver of any other
or subsequent breach.

(c)        Entire Agreement. This Agreement and the Plan constitute the entire
agreement between you and the Company related to the Award. Any prior
agreements, commitments, or negotiations concerning the Award are superseded.





3



 

 

(d)        Binding Effect; Successors. The obligations and rights of the Company
under this Agreement will be binding upon and inure to the benefit of the
Company and any successor corporation or organization resulting from the merger,
consolidation, sale, or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. Your obligations and rights under this
Agreement will be binding upon and inure to your benefit and the benefit of your
beneficiaries, executors, administrators, heirs, and successors.

(e)        Governing Law; Jurisdiction; Waiver of Jury Trial. You acknowledge
and expressly agree to the governing law terms of Section 14.9 of the Plan (and
any successor terms) and the jurisdiction and waiver of jury trial terms of
Section 14.10 of the Plan (and any successor terms).

(f)        Amendment. This Agreement may be amended at any time by the
Committee, except that no amendment may, without your consent, materially impair
your rights under the Award.

(g)        Severability. The invalidity or unenforceability of any term of the
Plan or this Agreement will not affect the validity or enforceability of any
other term of the Plan or this Agreement, and each other term of the Plan and
this Agreement will be severable and enforceable to the extent permitted by law.

(h)        No Rights to Service; No Impact on Other Benefits. Nothing in this
Agreement will be construed as giving you any right to be retained in any
position with the Company or its Affiliates. Nothing in this Agreement will
interfere with or restrict the rights of the Company or its Affiliates—which are
expressly reserved—to remove, terminate, or discharge you at any time for any
reason whatsoever or for no reason, subject to the Company’s certificate of
incorporation, bylaws, and other similar governing documents and applicable law.
The value of the RSUs is not part of your normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance, or
similar employee benefit. The grant of the RSUs does not create any right to
receive any future awards.

(i)         Further Assurances. You must, upon request of the Company or the
Committee, do all acts and execute, deliver, and perform all additional
documents, instruments, and agreements that may be reasonably required by the
Company or the Committee to implement this Agreement.

(j)         Clawback. All awards, amounts, or benefits received or outstanding
under the Plan will be subject to clawback, cancellation, recoupment,
rescission, payback, reduction, or other similar action in accordance with the
terms of any Company clawback or similar policy or any applicable law related to
such actions, as may be in effect from time to time. You acknowledge and consent
to the Company’s application, implementation, and enforcement of any applicable
Company clawback or similar policy that may apply to you, whether adopted before
or after the Grant Date (including the forfeiture, clawback, and detrimental
conduct terms contained in Section 14.22 of the Plan as of the Grant Date (and
any successor terms)), and any term of applicable law relating to clawback,
cancellation, recoupment, rescission, payback, or reduction of compensation, and
the Company may take such actions as may be necessary to effectuate any such
policy or applicable law, without further consideration or action.

(k)        Electronic Delivery and Acceptance. The Company may deliver any
documents related to current or future participation in the Plan by electronic
means. You consent to receive those documents by electronic delivery and to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.





4



 

 

11.       Your Representations. You represent to the Company that you have read
and fully understand this Agreement and the Plan and that your decision to
participate in the Plan is completely voluntary. You also acknowledge that you
are relying solely on your own advisors regarding the tax consequences of the
Award.

By signing below, you agree that the Award is granted under and governed by the
terms of the Plan and this RSU Award Agreement—and you agree to all such
terms—as of the Grant Date.

PARTICIPANT

 

HBT FINANCIAL, INC.

 

 

 

Sign name:

 

 

Sign name:

 

 

 

 

 

 

Print name:

 

 

Print name:

 

 

 

 

 

 

 

 

 

Title:

 

 

5

